       Case 2:20-cr-00150-KJM Document 34 Filed 01/21/21 Page 1 of 6


 1 TIMOTHY J. LUCEY, SBN 172332
   PACIFIC GAS & ELECTRIC COMPANY
 2 LAW DEPARTMENT
   P.O. Box 7442
 3 San Francisco, CA 94120
   Telephone: (415) 973-7136
 4 Facsimile: (415) 973-5520

 5 Attorney for
   PACIFIC GAS AND ELECTRIC COMPANY
 6
                      UNITED STATES DISTRICT COURT
 7
                     EASTERN DISTRICT OF CALIFORNIA
 8

 9    UNITED STATES OF AMERICA,                         Case No.: 20-CR-00150-KJM
10
                    Plaintiff,                          VICTIM PACIFIC GAS AND ELECTRIC
11          vs.                                         COMPANY’S REPLY IN SUPPORT OF
                                                        SUBMISSION REGARDING
12    RONALD STEVEN SCHOENFELD,                         RESTITUTION
13
                  Defendant.                            Date: January 25, 2021
14                                                      Time: 9:00 a.m.
                                                        Judge: Hon. Kimberly J. Mueller
15

16

17                                        I. INTRODUCTION

18          Pacific Gas and Electric Company (“PG&E”) submits this reply to defendant Ronald

19 Steven Schoenfeld’s opposition brief, filed – without explanation – four days after it was due.

20 Schoenfeld’s opposition stands in direct contradiction of sworn admissions he made in his plea

21 to the Court just last year. Rather than accept responsibility for his crimes, Schoenfeld has

22 apparently decided to use the restitution process to present a strained rationalization of his

23 offenses as somehow altruistic and beneficial to PG&E ratepayers. The Court should reject this

24 misguided effort and instead recognize Schoenfeld’s actions as that of a dishonest former

25 employee who has already admitted to both receiving over $2 million in kickbacks and causing

26 monetary loss to PG&E.

27 ////

28 ////

     PG&E’S REPLY IN SUPPORT OF                     -1-
     SUBMISSION RE: RESTITUTION                                                Case No.: 20-CR-00150 KJM
       Case 2:20-cr-00150-KJM Document 34 Filed 01/21/21 Page 2 of 6


 1                                          II. ARGUMENT

 2          A.      Schoenfeld Does Not Dispute PG&E’s Restitution Calculations

 3          As a threshold matter, Schoenfeld does not oppose PG&E’s calculation of the restitution

 4 amount, including PG&E’s right to and calculation of prejudgment interest. PG&E calculated

 5 the amount of restitution by reference to Schoenfeld’s plea agreement, in which he admitted to

 6 conspiring with his cousin to award PG&E contracts to All American Logistics (AAL) in

 7 exchange for 2.5% of the value of those contracts. See Dkt. No. 31 at 4 (citing Dkt. No. 12 at

 8 A-1). Based on Schoenfeld’s further admission that AAL received at least $82,133,142 for

 9 services provided to PG&E for contracts obtained through the conspiracy, the factual record is

10 undisputed that Schoenfeld received at least $2,007,164.08 in kickbacks. See id. (citing Dkt.

11 No. 12 at A-2). For the reasons stated below, as well as in PG&E’s opening submission in

12 support of restitution, those kickbacks are monetary losses to PG&E and accordingly should be

13 awarded as restitution.

14          In addition, Schoenfeld disputes neither PG&E’s right to prejudgment interest nor its

15 calculation of such interest. Pursuant to PG&E’s unchallenged tabulations, PG&E should be

16 awarded $133,557.24 in prejudgment interest. See id. at 6.

17          Together, these totals constitute a restitution amount to PG&E of $2,140,721.32.

18          B.      Under Gamma Tech, The Kickbacks Themselves Are Monetary Loss
19          Binding Ninth Circuit precedent holds that the kickbacks Schoenfeld received are, as a
20 matter of law, monetary losses to PG&E that should be returned through restitution. As PG&E

21 explained in its opening submission, United States v. Gamma Tech affirmed a district court’s

22 award of restitution to an employer based on two separate theories: (1) lost profits, and (2) loss

23 of kickbacks. 265 F.3d 917 (9th Cir. 2001). With respect to kickbacks, the court reasoned that

24 under California law as well as principles of agency theory, the kickbacks that the employee

25 (Stanley) received belonged to the employer, Pac Ship. Id. at 928-29. Thus, when “Stanley

26 deprived Pac Ship of the kickback money which belonged to Pac Ship under California law, Pac

27 Ship suffered a loss in the amount of the kickbacks.” Id. at 929 (emphasis added).

28 ////

     PG&E’S REPLY IN SUPPORT OF                    -2-
     SUBMISSION RE: RESTITUTION                                               Case No.: 20-CR-00150 KJM
       Case 2:20-cr-00150-KJM Document 34 Filed 01/21/21 Page 3 of 6


 1           Schoenfeld, however, ignores Gamma Tech’s straightforward reasoning, arguing that

 2 PG&E’s decision not to demonstrate its losses from overcharges means that it is somehow not

 3 entitled to recover for the loss of the kickbacks. Far from it. Gamma Tech includes no such

 4 requirement, and instead treats the employer’s loss of kickbacks as a loss in and of itself. See

 5 id. at 928 (considering the “[l]oss of the kickbacks” as “additional restitution” owed by the

 6 employee to the employer).

 7           Other Ninth Circuit decisions have recognized and followed this holding. In United

 8 States v. Gaytan, a Ninth Circuit panel relied on Gamma Tech in granting restitution to the City

 9 of Colton for the total amount of bribes retained by its former mayor. 342 F.3d 1010, 1012 (9th

10 Cir. 2003) (summarizing Gamma Tech as “sa[ying] that an employer suffers a loss in the

11 amount of secret profits accepted by its agent and is entitled to restitution in that amount.”).

12 Given that these decisions are premised on treating bribes and kickbacks as a loss to the victim,

13 these binding precedents are entirely consistent with the general rule that restitution under the

14 MVRA is based on a victim’s loss, not an offender’s ill-gotten gains. See United States v. Fu

15 Sheng Kuo, 620 F.3d 1158, 1165 (9th Cir. 2010) (holding that ill-gotten gains are not available

16 under the MVRA); see also United States v. Anderson, 741 F.3d 938, 951 (9th Cir. 2013)

17 (same).

18           Even if Gamma Tech required an employer to show a loss beyond the loss of the

19 kickbacks (and it does not), Schoenfeld has already admitted that PG&E suffered such a loss.

20 Specifically, Schoenfeld stated in his plea agreement that “[his] position is that PG&E suffered

21 a loss.” Dkt. No. 12 at 10 (emphasis added). Schoenfeld signed his plea agreement under an

22 acknowledgement that he had “read this Plea Agreement and carefully reviewed every part of it

23 with [his] attorney.” Id. at 13. Given this clear admission of financial loss, Schoenfeld’s

24 current contention that his criminal scheme “actually saved PG&E money” is a bold reversal

25 that the Court should not countenance. Dkt. No. 33 at 2; see Dkt. No. 10 (Minutes for Change

26 of Plea Hearing).

27           Other admissions in Schoenfeld’s plea agreement similarly underscore the fallacy of his

28 current effort to reinvent history. While Schoenfeld now contends that the contracts with AAL

     PG&E’S REPLY IN SUPPORT OF                     -3-
     SUBMISSION RE: RESTITUTION                                                Case No.: 20-CR-00150 KJM
          Case 2:20-cr-00150-KJM Document 34 Filed 01/21/21 Page 4 of 6


 1 were “mainly” based on competitive billing and the contract rate “went down over time,” id. at

 2 3, Schoenfeld already admitted to providing confidential, proprietary competitor rate

 3 information to his cousin over a period of seven years, and to more-than-doubling certain fees

 4 and increasing rates by as much as 23% without authorization seven months before he was

 5 terminated.1 Id. at A-1, A-2. These admissions are consistent with the Ninth Circuit’s

 6 observation that inflated charges are reasonably expected in kickback schemes because they

 7 help fund the criminal enterprise. Gamma Tech, 265 F.3d at 928 (“[I]t is not unreasonable to

 8 assume that a natural result of paying kickbacks is inflation of the charges in order to make the

 9 scheme profitable for the payer of the kickbacks.”).

10             At bottom, Schoenfeld’s convenient misreading of Gamma Tech would reward an

11 employee with the kickbacks he receives so long as he ensures his criminal scheme is a mutual

12 “win” for him and his employer.2 But Gamma Tech’s treatment of kickbacks does not turn on

13 the design of an offender’s scheme; instead, its holding simply recognizes that kickback money

14 belongs to the employer. Thus, as in Gamma Tech, the proper remedy for PG&E’s loss is to

15 order “[Schoenfeld] to reimburse [PG&E] for the kickbacks he received.” 265 F.3d at 929.

16             C.       Schoenfeld’s Cited Authorities Are Inapposite
17             Even though Gamma Tech is controlling Ninth Circuit precedent, Schoenfeld cites
18 several California state-court decisions and out-of-circuit federal cases, all of which are

19 unavailing. With respect to California law, Schoenfeld essentially argues that Gamma Tech was

20 wrongly decided because the state statute the Ninth Circuit cited in support of its holding applies

21 only where accepting kickbacks are part of an employee’s job duties. See Dkt. No. 33 at 4.

22

23   1
       Schoenfeld also argues that his criminal conduct somehow benefited PG&E because his disclosure of
     competitor rate information to his cousin allowed AAL to submit bids that were the same or less than
24   those competitors. Dkt. No. 33 at 3. Schoenfeld’s argument, however, wrongly assumes that a
     competitive AAL bid would not have been lower than an AAL bid informed by competitor bid amounts.
25   It also ignores Schoenfeld’s admitted actions in impermissibly increasing fees and rates after the contract
     was awarded.
26
     2
         Schoenfeld also asserts, without explanation, that it is significant under Gamma Tech that he paid taxes
27 on the kickbacks; that he spent money to set up an entity to disguise the payments; and that PG&E’s
     money was routed through a payment vendor before being paid to AAL and then kicked back to
28 Schoenfeld. See Dkt. No. 33 at 2-3. Nothing in Gamma Tech, however, suggests that such
     unremarkable facts would change its treatment of kickbacks.
     PG&E’S REPLY IN SUPPORT OF                           -4-
     SUBMISSION RE: RESTITUTION                                                        Case No.: 20-CR-00150 KJM
       Case 2:20-cr-00150-KJM Document 34 Filed 01/21/21 Page 5 of 6


 1 This Court, of course, is bound by Ninth Circuit precedent regardless of Schoenfeld’s criticism

 2 of that precedent. In any event, Schoenfeld’s cited authority in support of his theory provides

 3 no reason to believe Gamma Tech rests on a misreading of California law. See id. at 3-5 (citing

 4 Zahler v. Columbia Pictures Corp., 180 Cal. App. 2d 582 (1960) (interpreting a contract to

 5 permit television broadcast of deceased composer’s work); Burns v. Clark, 133 Cal. 634 (1901)

 6 (holding that “the casual finding of gold by an employee in the course of an employment in no

 7 way related to such an object” does not trigger the statute); Douglas v. Los Angeles Herald-

 8 Exam’r, 50 Cal. App. 3d 449, 452 (1975) (holding, under a different statute, that an employer

 9 did not have a duty to defend an employee who was sued because he was “off on a frolic”)).

10          Schoenfeld’s reliance on contrary out-of-circuit federal authority does nothing to support

11 his contentions. If anything, those cases are consistent with Gamma Tech in that they recognize

12 that restitution is based on a victim’s loss, not an offender’s ill-gotten gains. See Dkt. No. 33 at

13 5-7 (citing United States v. Kays, 2020 WL 1929443, at *3-4 (D. Md. Apr. 20, 2020)

14 (acknowledging Gamma Tech’s holding of kickbacks as loss and aptly noting one of its basis in

15 California agency law); United States v. Li, 2019 WL 919545, at *5 (E.D.N.Y Feb. 24, 2019)

16 (following Second Circuit authority in United States v. Vinazzo, 850 F.3d 94 (2nd Cir. 2017) in

17 declining to apply agency principles to offender’s receipt of bribes); United States v. Guthrie, 64

18 F.3d 1510 (10th Cir. 1995) (holding that restitution must be based on a victim’s loss)). Finally,

19 Schoenfeld cites an Eleventh Circuit case that in fact supports treating kickbacks as loss. Id. at

20 6 (citing United States v. Vaghela, 169 F.3d 729, 736 (11th Cir. 1999) (holding that “the amount

21 of the loss for purposes of restitution . . . is equivalent to the amount [the offender] received in

22 kickbacks”)).

23 ////

24 ////

25 ////

26 ////

27 ////

28 ////

     PG&E’S REPLY IN SUPPORT OF                      -5-
     SUBMISSION RE: RESTITUTION                                                 Case No.: 20-CR-00150 KJM
       Case 2:20-cr-00150-KJM Document 34 Filed 01/21/21 Page 6 of 6


 1                                        V. CONCLUSION

 2          PG&E respectfully submits that for the reasons stated above, as well as in its opening

 3 submission in support of restitution, PG&E has met its burden to show it is entitled to

 4 $2,007,164.08 in restitution plus $133,557.24 in prejudgment interest, which together constitute

 5 a total restitution amount to PG&E of $2,140,721.32.

 6

 7

 8 DATED: January 21, 2021                By:      /s/ Timothy J. Lucey
                                                TIMOTHY J. LUCEY
 9                                              Attorney for
                                                PACIFIC GAS & ELECTRIC COMPANY
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     PG&E’S REPLY IN SUPPORT OF                    -6-
     SUBMISSION RE: RESTITUTION                                              Case No.: 20-CR-00150 KJM
